USCA4 Appeal: 19-2395      Doc: 45         Filed: 12/27/2022    Pg: 1 of 14




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-2395


        WALTON B. CAMPBELL,

                            Plaintiff - Appellant,

                     v.

        CHRISTINE WORMUTH, Secretary of the Army,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:18−cv−01250−RDA−JFA)


        Submitted: September 6, 2022                                Decided: December 27, 2022


        Before WYNN and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Richard R. Renner, Sarah Martin, KALIJARVI, CHUZI, NEWMAN &
        FITCH, P.C., Washington, D.C., for Appellant. G. Zachary Terwilliger, United States
        Attorney, Lauren A. Wetzler, Chief, Civil Division, Alexandria, Virginia, Sean D. Jansen,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Norfolk, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-2395      Doc: 45         Filed: 12/27/2022     Pg: 2 of 14




        PER CURIAM:

               In this appeal, a federal employee challenges the district court’s award of summary

        judgment to his employer on claims that the employee was terminated in retaliation for

        protected activities, in violation of several statutes. After reviewing these claims and the

        record before us, we affirm the district court’s judgment.


                                                     I.

               From July 27, 2004, until his termination on February 9, 2017, Walton Campbell

        worked for the United States Army Corps of Engineers (the Army) at a research lab in

        Alexandria, Virginia. Beginning in July 2012, Campbell worked as a physical scientist in

        the Geospatial Applications Branch (GAB).         Todd Sims, the GAB chief, served as

        Campbell’s first-level supervisor, and Martha Kiene, the research division chief, served as

        Campbell’s second-level supervisor.

               Sims recommended to Kiene in January 2017 that Campbell be terminated from his

        employment. Sims provided five reasons for this recommendation, namely, one charge of

        failing to execute a work assignment, one charge of failing to follow procedures for taking

        leave from work, and three charges of conduct unbecoming a federal employee. 1 We

        describe the events underlying these charges and Campbell’s response to each charge.

               First, Sims charged Campbell with failing to complete a work assignment. In

        October 2014, Sims and Kiene determined that the GAB needed an additional contracting



               We state the facts in the light most favorable to Campbell, the non-moving party.
               1

        See Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001).

                                                     2
USCA4 Appeal: 19-2395       Doc: 45         Filed: 12/27/2022      Pg: 3 of 14




        officer’s representative (COR) for certain projects. Sims directed Campbell to take steps

        necessary to become “COR-certified” within six months, by completing an online fiscal

        law course with four “modules” and by passing a fiscal law examination. According to

        Sims and Kiene, the process to become COR-certified could be completed in about two

        weeks, and every employee who had undertaken to achieve such certification had done so.

               Campbell had not taken the examination before the end of the six-month deadline.

        Sims extended Campbell’s deadline two times, but Campbell completed only one of the

        four required modules over an eight-month period. Based on this conduct, Sims proposed,

        and Kiene agreed, to suspend Campbell from service for three days. After the suspension,

        Campbell did not comply with another extended deadline to become COR-certified,

        although he ultimately took and failed the final examination three times. As a result of

        Campbell’s failure to become COR-certified, Sims proposed a 14-day suspension, which

        Kiene approved. In response to the charge of failure to comply with a work assignment,

        Campbell stated that he was not given sufficient time, and that such certification fell outside

        his job responsibilities.

               Next, Sims charged Campbell with failure to follow “leave” procedures.               In

        December 2016, Sims had requested an update from Campbell regarding his COR

        certification progress. Campbell responded via email that Sims had approved Campbell to

        use “earned annual leave” for three days in late November and that, therefore, his failure

        to provide a timely progress update was justified. Sims disagreed with this assertion,

        stating that Campbell had not submitted a “leave request” for those three days. Campbell



                                                      3
USCA4 Appeal: 19-2395      Doc: 45         Filed: 12/27/2022     Pg: 4 of 14




        later apologized for his failure to submit a request for leave and stated that his error was

        inadvertent.

               Sims also charged Campbell with conduct unbecoming a federal employee based

        on Campbell’s report that his laptop had been stolen (the computer incident). In June 2016,

        Campbell experienced technical difficulties with both his laptop and a second “loaner

        laptop.” In response, the information technology department (IT) removed the loaner

        laptop from Campbell’s office for repair.

               Because Campbell was not present when the laptop was removed, Sims asked

        another employee, Abdirahman Ali, to inform Campbell that the loaner laptop was being

        repaired by employees in IT.      After Ali verbally delivered this message, Campbell

        responded to Ali that he did not need his loaner laptop that day. Ali relayed a written

        message to Sims confirming Ali’s message to Campbell.

               Four days later, according to records kept by the relevant security department, after

        Campbell reported that his loaner laptop was “missing/stolen,” the security department

        labeled Campbell’s report as an alleged “larceny.” In response, a military police officer

        confronted Sims “as a person who may have been involved.” Sims explained that IT

        personnel had taken Campbell’s loaner laptop, which fact the military police officer later

        confirmed. In response to the computer incident charge, Campbell stated that he had not

        accused Sims of stealing the computer.

               The next charge of conduct unbecoming a federal employee involved Campbell’s

        interaction with a new coworker, Imes Chiu (the coworker incident). According to Chiu’s

        report filed with her supervisors, on November 2, 2016, at 6:30 a.m., Campbell entered

                                                     4
USCA4 Appeal: 19-2395      Doc: 45          Filed: 12/27/2022     Pg: 5 of 14




        Chiu’s office and warned her to be “careful with the ‘people in the building’” who were

        “conspiratorial” and could “harm” her. Chiu also stated that Campbell told her that he was

        “involved in a ‘multi-million’ dollar 11-year lawsuit with ‘this building’ due to [his] salary

        [being] withheld several years ago.” Also, Campbell described the work environment as

        “corruption running up and down the chain,” and suggested that Sims had given Campbell

        an “impossible task” in order to pressure Campbell to commit suicide.             Chiu, who

        previously had not met Campbell, stated that she was “extremely uncomfortable” and “felt

        trapped” because Campbell had blocked the doorway to her office. In response to this

        charge of conduct unbecoming of a federal employee, Campbell asserted that his

        interaction with Chiu was not inappropriate and qualified as a “protected activity.”

               The final charge of conduct unbecoming a federal employee involved Campbell’s

        failure to submit a required “timesheet” (the timesheet incident). On November 3, 2016, a

        management assistant asked all members of the GAB to submit their timesheets. In

        response, Campbell stated that he had been instructed to do no work other than prepare for

        the fiscal law examination and requested clarification regarding whether he was required

        to submit the timesheet. Sims directed Campbell to enter his timesheet, but Campbell did

        not comply. In response to the timesheet incident charge, Campbell stated that he had

        difficulty preparing the document, and that it was common for the management assistant

        to complete timesheet requirements for branch employees.

               Based on these collective events, Sims submitted to Kiene a notice of proposed

        removal to terminate Campbell from his employment. Campbell was permitted to submit

        a written response. He asserted generally that any such termination would constitute

                                                      5
USCA4 Appeal: 19-2395         Doc: 45          Filed: 12/27/2022     Pg: 6 of 14




        unlawful retaliation for his “protected activities” and “whistleblowing.”             Campbell

        additionally identified as protected activities two earlier complaints he had filed with the

        Equal Employment Opportunity Commission (EEOC) in 2005 and 2015 (the EEO activity,

        or EEO complaints). 2

                  On January 27, 2019, after reviewing Campbell’s written response to the charges,

        Kiene upheld Sims’ proposal to terminate Campbell from service.                  Following his

        termination from service, Campbell filed an appeal to the Merit Systems Protection Board

        (MSPB) arguing that his termination unlawfully was based on retaliation. After conducting

        a hearing, the MSPB later affirmed the Army’s termination decision. Campbell appealed

        this decision to the EEOC Office of Federal Operations, which concurred in the MSPB’s

        ruling.

                  In 2018, Campbell filed the present action in federal district court against the former

        Secretary of the Department of the Army, Mark Esper, alleging that (1) Campbell was

        unlawfully terminated based on retaliation for engaging in EEO activity, in violation of




                  In 2005, Campbell filed an EEO complaint asserting a claim of sex and age
                  2

        discrimination after his then-supervisors had suspended him without pay after an incident
        that resulted in the suspension of Campbell’s security clearance. This complaint ultimately
        was resolved in favor of the Army in March 2014. Notably, although Campbell had
        informed Sims and Kiene about the 2005 EEO complaint, they were not involved in the
        conduct underlying the 2005 complaint.

                In 2015, Campbell filed a second EEO complaint challenging his two suspensions
        for failing to become COR-certified as improper retaliation for his 2005 EEO Complaint.
        The EEOC ruled in favor of the Army on this complaint, concluding that Campbell “failed
        to proffer any evidence to establish a nexus between his protected prior activity and any of
        his claims.”

                                                         6
USCA4 Appeal: 19-2395      Doc: 45         Filed: 12/27/2022     Pg: 7 of 14




        Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e-2 et seq. (Title VII), and the Age

        Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq. (ADEA), 3 and that (2) the

        Army engaged in retaliation in violation of the Whistleblower Protection Act, 5 U.S.C.

        § 2302 (WPA). 4 The Army moved for summary judgment, which the district court

        granted. 5 Campbell timely filed this appeal.



                                                    II.

                                                    A.

               We first consider the district court’s ruling in favor of the Army on Campbell’s

        claims of retaliation under Title VII and the ADEA. We review the district court’s award

        of summary judgment on these claims de novo. RXD Media, LLC v. IP Application Dev.




               3
                 Campbell also alleged that the Army acted in retaliation by assigning him
        administrative work and subjecting him to progressive discipline. Upon our review of the
        record, we conclude that these actions by the Army were not pretext for retaliation.
               4
                Campbell also alleged a claim of retaliation under the Civil Service Reform Act,
        5 U.S.C. § 1221 (CRSA). The district court awarded the Army summary judgment on that
        claim, and Campbell does not challenge the merits of that decision on appeal. Therefore,
        we do not address further Campbell’s CRSA claim.
               5
                 Campbell moved for partial summary judgment on his WPA claim and included a
        basis not raised before the MSPB, namely, his request for “official time” to pursue his EEO
        activity and the issuance of a letter of reprimand. The district court denied the motion,
        concluding that this claim failed for several reasons, including that Campbell was
        reprimanded for failing to follow proper procedures to request leave time, despite
        numerous instructions, and was not reprimanded for any protected activity. Upon our
        review of the record, we agree with the district court’s conclusion.



                                                        7
USCA4 Appeal: 19-2395       Doc: 45         Filed: 12/27/2022      Pg: 8 of 14




        LLC, 986 F.3d 361, 372 (4th Cir. 2021). Summary judgment is appropriate when a court,

        viewing the evidence in the light most favorable to the nonmoving party, determines that

        there is “no genuine dispute as to any material fact and the movant is entitled to judgment

        as a matter of law.” Fed. R. Civ. P. 56(a); Honor v. Booz-Allen & Hamilton, Inc., 383 F.3d

        180, 185 (4th Cir. 2004). A court will award summary judgment unless a jury reasonably

        could find in favor of the nonmoving party based on the evidence presented. Honor, 383

        F.3d at 185.

               Under Title VII, it is unlawful for an employer to discriminate against any federal

        employee on the basis of sex. 42 U.S.C. § 2000e-16(a). Similarly, the ADEA provides

        that personnel actions affecting federal employees who are at least 40 years of age must be

        “free from any discrimination based on age.” 29 U.S.C. § 633a(a). Though not explicitly

        stated, both Title VII and the ADEA also prohibit retaliation against federal employees

        who have made complaints of sex or age discrimination. See Gomez-Perez v. Potter, 553

        U.S. 474, 479, 481 (2008); Bonds v. Leavitt, 629 F.3d 369, 384 (4th Cir. 2011).

               Campbell proceeded under the burden-shifting proof scheme set forth in McDonnell

        Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973). Under that framework, a plaintiff

        first must establish a prima facie case of retaliation. See Texas Dep’t Cmty. Affs. v. Burdine,

        450 U.S. 248, 252-53 (1981); Lettieri v. Equant Inc., 478 F.3d 640, 646-49 (4th Cir. 2007).

        After the plaintiff has met this evidentiary burden, the burden of production shifts to the

        employer to set forth a legitimate nonretaliatory basis for the employment action. Burdine,

        450 U.S. at 253; Lettieri, 478 F.3d at 646, 648.



                                                      8
USCA4 Appeal: 19-2395      Doc: 45         Filed: 12/27/2022      Pg: 9 of 14




               If the employer satisfies this burden of production, the plaintiff must establish by a

        preponderance of the evidence that the legitimate reasons offered by the employer are

        merely pretext for retaliation. Burdine, 450 U.S. at 253; Lettieri, 478 F.3d at 646, 648. A

        plaintiff may prove such pretext by demonstrating that the defendant’s explanation is

        “unworthy of credence” and by offering circumstantial evidence that retaliation was the

        real reason for the adverse personnel action. See Reeves v. Sanderson Plumbing Prods.,

        Inc., 530 U.S. 133, 147 (2000); Price v. Thompson, 380 F.3d 209, 212 (4th Cir. 2004);

        EEOC v. Sears Roebuck & Co., 243 F.3d 846, 853-54 (4th Cir. 2001); Jiminez v. Mary

        Washington Coll., 57 F.3d 369, 378 (4th Cir. 1995). Critically, our role in reviewing the

        record at this stage is not to discern whether an employment decision was fair or correct,

        but whether the decision was based on an unlawful motive. Hawkins v. PepsiCo, Inc., 203

        F.3d 274, 279 (4th Cir. 2000).

               In the present case, we assume without deciding that Campbell established a prima

        facie case of retaliation. We nevertheless conclude, as explained below, that the district

        court correctly held that the evidence failed to show that the Army’s legitimate,

        nonretaliatory reasons offered for Campbell’s termination were pretext for retaliation based

        on Campbell’s EEO activity.

               Campbell challenges the district court’s ruling on pretext generally, arguing that the

        court improperly construed the evidence in the Army’s favor. Campbell also cites as

        evidence of pretext: (1) an email by Sims regarding the “missing” computer in which Sims

        used the phrase “never ending saga”; (2) Sims’ awareness of Campbell’s 2005 EEO

        complaint; (3) Campbell’s assignment to become COR-certified despite his advanced

                                                     9
USCA4 Appeal: 19-2395      Doc: 45         Filed: 12/27/2022     Pg: 10 of 14




        degree; (4) Chiu’s possible overreaction during the coworker incident; and (5) the short

        period of time that Campbell was given to enter his timesheet. 6 We disagree with Campbell

        that this evidence would permit a jury to conclude that his supervisors acted in retaliation

        for his EEO activity when making the termination decision.

               Initially, in an email exchange between Sims and an employee in the security

        department regarding Campbell’s “missing” computer, Sims used the phrase “never ending

        saga.” Construed in Campbell’s favor, the phrase reflects frustration on the part of Sims

        toward Campbell. But even when considered in conjunction with Sims’ awareness that

        Campbell had filed an EEO complaint of sex and age discrimination in 2005, this evidence

        showed no connection between Sims’ frustration with Campbell and Sims’ EEO activity.

        The 2005 complaint involved prior supervisors, and Campbell himself informed Sims of

        the previously filed complaint. Sims’ awareness of the complaint is insufficient to permit

        an inference of pretext. See Williams v. Cerberonics, Inc., 871 F.2d 452, 457 (4th Cir.

        1989) (“[M]ere knowledge on the part of an employer that an employee it is about to fire

        has filed a discrimination charge is not sufficient evidence of retaliation to counter

        substantial evidence of legitimate reasons for discharging that employee.”).

               The record also demonstrated that several other employees with advanced degrees

        had been required to become COR-certified. Thus, a jury could not infer any retaliatory


               6
                 We further observe that Campbell made several arguments in his brief that were
        not presented to the district court. We do not consider those arguments raised for the first
        time on appeal. Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 242 (4th Cir. 2009).
        In addition, we have fully reviewed Campbell’s brief and reject as meritless his other
        arguments raised to assert pretext.

                                                    10
USCA4 Appeal: 19-2395      Doc: 45         Filed: 12/27/2022     Pg: 11 of 14




        animus based on this assignment. And finally, even if a jury construed the evidence to

        conclude that Chiu had “overreacted” to Campbell’s conduct and that Campbell’s failure

        to complete a timesheet occurred because he did not have sufficient time to do so, such

        evidence does not call into question Campbell’s supervisors’ motivations for terminating

        his employment. The record is silent regarding retaliation, the “real reason” Campbell

        alleges for his termination from service. Jiminez, 57 F.3d at 378 (quoting St. Mary’s Honor

        Ctr. v. Hicks, 509 U.S. 502, 515 (1993)).

               Because Campbell failed to provide any factual basis for asserting pretext, we

        conclude that the district court did not improperly weigh any evidence or fail to credit

        contradictory evidence. See Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651,

        659 (4th Cir. 2018). Instead, the district court correctly determined that Campbell failed

        to present evidence from which a jury could conclude that the Army’s stated justifications

        for terminating Campbell were pretext for retaliation based on Campbell’s prior EEO

        activity.

                                                    B.

               We next address the district court’s ruling in favor of the Army on Campbell’s WPA

        claim. Although generally we review awards of summary judgment de novo, such review

        of WPA claims requires a narrower standard, namely, whether the MSPB acted arbitrarily

        or capriciously, or abused its discretion, in dismissing the whistleblower claim. Hooven-

        Lewis v. Caldera, 249 F.3d 259, 265-66 (4th Cir. 2001) (citing 5 U.S.C. § 7703(c)). We

        must affirm the MSPB decision unless we conclude that its decision was “(1) arbitrary,

        capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained

                                                    11
USCA4 Appeal: 19-2395      Doc: 45        Filed: 12/27/2022     Pg: 12 of 14




        without procedures required by law, rule, or regulation having been followed; or (3)

        unsupported by substantial evidence.” Id. at 266 (quoting 5 U.S.C. § 7703(c)).

              To establish a prima facie violation of the WPA, a plaintiff must show, among other

        facts, that he made a protected disclosure. Flynn v. U.S. Sec. & Exchange Comm., 877

        F.3d 200, 204 (4th Cir. 2017) (citation omitted). A “protected disclosure” is a disclosure

        of information by an employee who reasonably believes that there has been “a violation of

        any law, rule, or regulation, or gross mismanagement, a gross waste of funds, an abuse of

        authority, or a substantial and specific danger to public health or safety.” Hooven-Lewis,

        249 F.3d at 276 (quoting 5 U.S.C. § 2302(b)(8)). To assess whether an employee’s belief

        is reasonable that his disclosures are protected, we ask whether a “disinterested observer

        with knowledge of the essential facts known to and readily ascertainable by the employee”

        reasonably could have concluded that the government’s actions evidenced a violation of

        law or gross mismanagement. Lachance v. White, 174 F.3d 1378, 1381 (Fed. Cir. 1999);

        see Freeman v. District of Columbia, 60 A.3d 1131, 1141 (D.C. Cir. 2012). The “purely

        subjective perspective of an employee is not sufficient.” Lachance, 174 F.3d at 1381.

              The MSPB concluded that neither the laptop incident nor the coworker incident

        qualified as “the type of wrongdoing eligible for whistleblower protection” under the

        WPA. 7 Campbell challenges this ruling, arguing with regard to the computer incident that



              7
                The MSPB also made alternative rulings after assuming without deciding that the
        computer incident and the coworker incident qualified as protected disclosures. Based on
        our conclusion that Campbell did not reasonably believe that he was reporting a violation
        of law or gross mismanagement, we do not address those alternative rulings.

                                                   12
USCA4 Appeal: 19-2395      Doc: 45         Filed: 12/27/2022     Pg: 13 of 14




        a reported violation of law necessarily constituted a protected disclosure. Campbell also

        argues that he was protected in discussing with Chiu his disputes with the Army regarding

        the withholding of his salary during his prior suspension, which action formed the basis for

        his 2005 EEO Complaint. We disagree with Campbell’s arguments. We conclude that the

        MSPB’s decision was not arbitrary or capricious, and that the decision was supported by

        substantial evidence.

               The MSPB observed that the record showed that Campbell was aware that his loaner

        laptop had been taken for repair by IT personnel.          And, based on testimony and

        documentary evidence presented at the hearing, the MSPB found that Campbell reported a

        theft or at least “spoke about the absence” of his computer in a manner suggesting that it

        had been taken unlawfully. Finally, the MSPB observed that Campbell denied reporting a

        theft while simultaneously claiming to have reported a violation of law. Based on the

        record as a whole, the MSPB concluded that Campbell did not reasonably believe that he

        was reporting a violation of law. Upon our review of the record, we hold the MSPB’s

        conclusion was not arbitrary or capricious and was supported by substantial evidence. See

        Hooven-Lewis, 249 F.3d at 265.

               The MSPB also credited Chiu’s testimony regarding the coworker incident when

        she described Campbell’s statements as constituting complaints, rather than a report of

        gross mismanagement. Further, the MSPB stated that Campbell failed to present evidence

        that he reasonably believed that his managers were “trying to cause him to commit suicide

        or otherwise harass him.” Indeed, Campbell did not assert what information he disclosed

        to Chiu regarding his supervisors’ mismanagement or other misconduct. With regard to

                                                    13
USCA4 Appeal: 19-2395      Doc: 45        Filed: 12/27/2022     Pg: 14 of 14




        his disagreement with the Army underlying his prior suspension, the record shows that

        Campbell did not report to Chiu any misconduct by the Army but, instead, encouraged her

        to talk to him away from the office if she wanted to learn more about his dispute. On this

        record, we agree with the MSPB’s conclusion that the vague complaints Campbell made

        about management were not sufficient for a disinterested observer reasonably to conclude

        that Campbell disclosed violations of law or gross mismanagement as required for

        protection under the WPA.

                Because the MSPB’s conclusion that Campbell did not engage in protected

        disclosures within the meaning of the WPA was not arbitrary or capricious and was

        supported by the record, we affirm the district court’s award of summary judgment in favor

        of the Army on Campbell’s WPA claim. See Lachance, 174 F.3d at 1381.



                                                   III.

                Accordingly, we affirm the district court’s award of summary judgment to the

        Army.

                                                                                     AFFIRMED




                                                   14